DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term "copies or deletes some of frames" in claims 5-6 and 10-11 is a relative term which renders the claim indefinite.  The term "copies or deletes some of frames" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Appropriate correction is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-10 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tian et al. (US 2006/0229877).

Claim 1,
Tian teaches a speech synthesis apparatus comprising: a phoneme database storing a plurality of phoneme units including one or more candidate units per phoneme; a prosody processor analyzing prosody information on an inputted text and thereby predicting a target prosody parameter of a target phoneme unit; a unit selector selecting a specific phoneme unit from among the one or more candidate units per phoneme stored in the phoneme database, based on the prosody information analyzed by the prosody processor; a prosody adjuster adjusting a prosody parameter of the specific phoneme unit selected by the unit selector to be the target prosody parameter of the target phoneme unit predicted by the prosody processor; and a speech synthesizer generating a synthesized sound by removing discontinuity between the specific phoneme units each having the prosody parameter adjusted by the prosody adjuster ([0023-0042] [Fig. 3] [0028-0029] [0040-0041]).

Claims 8 and 13 contains subject matter similar to claim 1, and thus is rejected under similar rationale.

2. The apparatus of claim 1, wherein the plurality of phoneme units stored in the phoneme database are constructed in a form of voice waveforms or in a form of parameter sets ([0023-0042] [Fig. 3] [0028-0029] [0040-0041] speech synthesis).

([0023-0042] [Fig. 3] [0028-0029] [0040-0041] pitch contour).

Claim 8 contains subject matter similar to claim 1, and thus is rejected under similar rationale.

4. The apparatus of claim 1, wherein the prosody adjuster adjusts a signal duration of the selected phoneme unit to be a signal duration of the target phoneme unit, and then adjusts a fundamental frequency and energy of the selected phoneme unit to be a fundamental frequency and energy of the target phoneme unit, respectively ([0023-0042] [Fig. 3] [0028-0029] [0040-0041] duration information model).

Claim 9 contains subject matter similar to claim 4, and thus is rejected under similar rationale.

5. The apparatus of claim 4, wherein the prosody adjuster copies or deletes some of frames constituting the selected phoneme unit such that the signal duration of the selected phoneme unit is the signal duration of the target phoneme unit ([0023-0042] [Fig. 3] [0028-0029] [0040-0041] probability model).

Claim 10 contains subject matter similar to claim 5, and thus is rejected under similar rationale.

Allowable Subject Matter
Claims 7 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYANS A PATEL whose telephone number is (571)270-0689.  The examiner can normally be reached on Monday-Friday 8am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHREYANS A. PATEL
Examiner
Art Unit 2657



/SHREYANS A PATEL/Examiner, Art Unit 2656